DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Grant T. Langton on 13 May 2021.  This amendment is being made to ensure that the claims align with the previous claim set of 04 January 2021.
The application has been amended as follows: 
In the Claims:
Claim 12: Amended to read:
12. 	(Currently Amended) A strander apparatus, comprising:
a disk;
a plurality of cradles, each of the cradles comprises a reel and a cradle shaft, the cradle shaft extending in an axial direction from the disk, wherein each reel dispenses cable;
a main shaft, wherein the cradles are disposed on the cradle shafts radially about the main shaft; and
planetary gears disposed between the main shaft and respective cradle shafts, wherein the strander operates in one of a planetary mode and a rigid mode, wherein in the planetary mode, while the main shaft rotates, the planetary gears are engaged to rotate each of the plurality of cradles on the respective cradle shafts, and wherein in the rigid mode, the planetary gears are disengaged ;
wherein the strander apparatus further comprises 
at least one controller;
a plurality of loadcells associated with the plurality of cradles and disposed proximal to the cradle shafts, wherein each loadcell of the plurality of loadcells includes at least one sensor in 
wherein each reel is wirelessly controlled by the at least one controller in response to the at least one sensor of the loadcells.

Allowable Subject Matter
Claims 1-30, 40-50, and 55-58 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732